—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, Jr., J.), rendered November 13, 1992, convicting him of murder in the second degree (two counts), robbery in the first degree (two counts), and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant contends that his statements to police officials should have been suppressed as they had been rendered involuntary due to his extreme fatigue. However, the evidence does not support a finding that the defendant was so fatigued that he was incapable of intelligently waiving his rights or comprehending the meaning of his statements (see, People v Swimley, 190 AD2d 1070, 1071; People v Duffy, 185 AD2d 371, 372).
Further, contrary to the defendant’s contention, the use of two juries was not disruptive, as it did not require frequent removal of his or his codefendant’s jury and did not deprive the defendant of a fair trial (see, People v Ricardo B., 73 NY2d 228, 234; People v Wallace, 153 AD2d 59, 67).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Bracken, J. P., O’Brien, Sullivan and Santucci, JJ., concur.